COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON




                           ORDER TO PROVIDE INFORMATION
                              ON COUNSEL ON APPEAL



Appellate case name:       BROWSERWEB MEDIA AGENCY v.
                           MAXUS ENERGY CORPORATION

Appellate case number:     01-14-01028-CV

Trial court case number:   2014-63727; In the 11th District Court of Harris County,
                           Texas

       Generally, a corporation, partnership, or other fictional legal person may be
represented only by a licensed attorney. Kunstoplast of Am., Inc. v. Formosa Plastics
Corp., 937 S.W.2d 455, 456 (Tex. 1996). Therefore, a notice of appeal filed by a
corporate representative that is not a licensed attorney has no effect. Premier Assocs. v.
Louetta Shopping Ctr., No. 01-12-00369, 2012 WL 4243802, at *1 (Tex. App.—Houston
[1st Dist.] Sept. 20, 2012, no pet.) (mem. op.); Globe Leasing, Inc. v. Engine Supply &
Mach. Serv., 437 S.W.2d 43, 45 (Tex. Civ. App.—Houston [1st Dist.] 1969, no writ);
Stallion Auto Sales Inc. v. Harrison, No. 05-13-00937-CV, 2013 WL 5762875, at *1
(Tex. App.—Dallas Oct. 22, 2013, no pet.); Simmons, Jannace & Stagg, L.L.P. v. Buzbee
Law Firm, 324 S.W.3d 833, 833 (Tex. App.—Houston [14th Dist.] 2010, no pet.)

        Accordingly, no timely notice of appeal has been filed on behalf of Browserweb
Media Agency. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be filed within
thirty days after the judgment is signed). This court may dismiss the purported appeal on
behalf of Browserweb Media Agency for want of jurisdiction unless it files a written
response to this notice. The response must, at a minimum, provide this court with the
name, address, and Texas State Bar number of its counsel in this appeal or provide this
court another reason why it is not required to be represented by counsel within 10 days of
the date of this order.


                                                       Harvey Brown
                                                       Justice Acting Individually
Date: November 19, 2015